DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 11-16 are objected to because of the following informalities:  In claim 8, line 1, change “claim 10” to –claim 7--. In claims 11-16, line 1, respectively, change “claim 14” to –claim 10--. In claim 16, lines 1-2, change “The method” to –Method--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 10, Applicant recites “a distance less than a threshold distance”. The examiner’s position is that the recited “threshold distance” is indefinite since Applicant has failed to disclose what value exactly constitutes the threshold distance. 
Claims 2-9 and 11-20 are rejected by virtue of their dependencies upon claims 1 and 10, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Godet et al., Pub. No. 2015/0325410, cited by Applicant.
As per claims 1 and 10, Godet discloses in Fig.1A an apparatus for patterned processing or patterning a solid sample (122) comprising : - a source of input gas (106 and see also page 9, par. [0031], lines 14-16) ; - a source of energy (102) suitable for exciting the input gas (106) and for generating a plasma (112) in a plasma region (104) ; and - a grounded sample holder (120) configured for receiving a solid sample (122);  wherein the apparatus comprises - a mask (114) arranged between the plasma region (104) and the grounded sample holder (120), the mask (114) having a first face (as shown) oriented toward the plasma region (104) and a second face (as shown) oriented toward a surface (as shown) of the solid sample (122) to be processed, the mask (114) comprising at least one mask opening (116) extending through the mask (114) from the first face to the second face (as shown), and - an electrical power supply (136) adapted for applying a direct-current non-null bias voltage to the mask (114), the mask (114) being placed at a distance (as shown) from the surface of the solid sample (122); said mask opening (116) for selecting and focusing ions (118) upon extraction from the plasma (112) on the surface of the solid sample (122), being dimensioned and shaped so as to generate spatially selective patterned processing of the surface upon sputter etching of the surface material from the sample (122) performed by the ion beam (118) (see also page 3, paragraphs [0037 and 0038] and Figs.12A-12C and page 9, par.[0087]).
Godet does not disclose the mask being placed at a distance less than a threshold distance from the surface of the solid sample so as to prevent plasma generation between the mask and the solid sample.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Godet’s distance between the mask and the surface of the solid sample as being less than any threshold distance by reducing the gap length thereinbetween in such a way that the distance would become too small for a plasma as a possible source of uncontrolled ion bombardment to be generated, since any uncontrolled ion bombardment of the sample inside a process chamber would damage the surface of the sample , thereby decreasing the etching resolution. 

As per claim 3, Godet further discloses that the mask opening (116, see also Fig.1B) has an (elongated) shape chosen to generate a pattern upon extraction of the ion beam (118) with determined spatial profile on the surface of the substrate (122).

As per claims 4 and 19, Godet further discloses in Fig.2B that the mask (234) comprises a plurality of mask openings arranged in a 1-D or 2-D periodic array.

As per claim 5, Godet further discloses in Fig.1A that the mask (114) is made of an electrically conductive material as it receives an extracted voltage from the power supply (136) and the mask (114) is placed at a non-null distance (as shown) from the surface of the solid sample (122). 

As per claim 11, Godet further discloses that the input gas through the gas manifold (106) and DC bias voltage provided by voltage system (130) via power supply (136) are selected so as to generate on the surface of the solid sample (122) respectively patterned etching or patterned ion bombardment and/or patterned surface functionalization.

As per claim 12, Godet further discloses that the DC bias voltage from the voltage system (130) via power supply (136) is positive during one processing step and, respectively, negative via power supply (138) during another processing step. 

As per claim 13, Godet further discloses that the DC bias voltage as control settings from the voltage system (130) can be adjusted in amplitude (high) so as to generate spatially selective patterned features (234 in Figs.2B and 4B) having determined size and/or profile.

As per claim 14, Godet further discloses in Fig.1A that the distance between the mask (114) and the surface of the solid sample (122) (as shown) can be adjusted so as to generate patterned features (230, 234 in Figs. 2B and 4B) having determined size and/or profile.

As per claim 16, Godet further discloses that the method is performed for the manufacture of a semiconducting device (see abstract and page 1, par.[0002]).

Allowable Subject Matter
Claims 2, 6-9, 15, 17, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-Form 892.

                                                   Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844